Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 3, 10-14, 16-22, 47, 53, 56, and 57 have been amended. 
Claims 9, 23-46, 48, 51, 52, and 54 have been cancelled. 
Claims 1-8, 10-22, 47, 49, 50, 53, and 55-57 are allowed. 

Response to Arguments
Applicant’s remarks and amendments submitted on June 17, 2022 for application 16/714,318
have been considered and are persuasive. Therefore, the previous claim rejections have been
withdrawn.

Allowable Subject Matter
Claims 1-8, 10-22, 47, 49, 50, 53, and 55-57 are allowed. The following is an examiner’s statement of reason for allowance: the following prior arts were yielded during examination of the claims filed on June 17, 2022 in response to office action mailed on May 10, 2022. They do not explicitly teach the applicant’s claimed invention, but they are in general realm of applicant’s field of endeavor:
MURDOCH (US20200351271A1): This prior art teaches executing an application in a container within a scope of user-granted permission in a decentralized network that implements a distributed edger. Receiving a request from an entity for using data stored in a data storage that is associated with a DID as one or more inputs of an application associated with the entity to generate one or more results. One or more characteristics of the application is identified. Based on the identified characteristics, a scope of permission to use the requested data is determined.
MURDOCH does disclose receiving a request from an entity for using data stored in a data storage that is associated with a DID as one or more inputs of an application associated with the entity to generate one or more results. A method including generating a notification to the DID owner  in response to the receiving of a request. The method may also include receiving a user indication that indicates a scope of permission that is to be granted. The method may then determine the scope of permission that is consistent with the user indication. The method described will further allow a user (e.g., a DID owner) to specify a scope of permission that is specific to be used in the execution of a particular application or a type of applications. MURDOCH further discloses identifying one or more characteristics of the application. The one or more characteristics of the application may include (but not limited to) the identity of the entity, the nature of the application, what type of information is requested by the application, and what type of results will be generated by the application. When the scope of permission is granted to a container where the application is or is to be stored. The application is executed in the container to generate the one or more result(s).
However, MURDOCH does not teach determining a multidimensional zone based on the indication of the data for sharing and the indication of the at least one recipient; determining a multidimensional coordinate based on the data permission requirements of the particular application; comparing the multidimensional zone to the multidimensional coordinate and notifying the particular user via the computing device of the comparing of the multidimensional zone to the multidimensional coordinate.
VESTERINEN (US20100280965A1): This prior art teaches an approach is provided for intuitive management of privacy settings, which includes receiving data that indicates a contact radius and an information radius. The contact radius is related to how socially close a contact is to a user who is registered with a network service. The information radius is related to how private the information about the user is. In response to a request from the contact for information about the user, information about the user is provided, which has an information radius value in a range that is based on a value of the contact radius associated with the contact.
VESTERINEN does disclose in some embodiments, information radii and contact radii for a user of mobile terminal are derived based, at least in part, on user activity on the mobile terminal. As used herein, activity on the mobile terminal includes one or more network communications with each of one or more contacts, or proximity of mobile terminal to the address or mobile location of each of one or more contacts, or some combination. The information radius is related to how private is information about the user. In response to a request from the contact for information about the user, information about the user is provided, which has an information radius value in a range that is based on a value of the contact radius associated with the contact.
However, VESTERNIN does not teach notifying the particular user via the computing device of the comparing of the multidimensional zone to the multidimensional coordinate; receiving an affirmation of the request from the particular user via the computing device; and enabling the particular application responsive to the affirmation of the request.
SANKURATRIPATI (US11126745B1): This prior art teaches a system comprising a computer-readable storage medium storing a program and a method for determining whether data utilization is privacy compliant. The program and method includes receiving input, via a graphical user interface, that includes identification of an application feature that utilizes user data collected from a plurality of users of the application; generating, for display in the graphical user interface, a plurality of fields that characterize utilization of user data; receiving, via the graphical user interface, a selection of one or more fields, the selected one or more fields characterize the utilization of the user data by the application feature; determining, based on the selected one or more fields, whether the utilization of the user data is privacy compliant; and generating, for display, an approval status indicating whether the utilization of the user data is privacy compliant.
SANKURATRIPATI does disclose in some embodiments, before notifying the second user (e.g., the privacy compliance officer) about the request to approve the new application feature, the privacy approval application 105 automatically computes a risk score for the selected fields characterizing utilization of the user data.
However, SANKURATRIPATI does not disclose determining a multidimensional zone based on the indication of the data for sharing and the indication of the at least one recipient; determining a multidimensional coordinate based on the data permission requirements of the particular application; comparing the multidimensional zone to the multidimensional coordinate.

Furthermore, none of the prior arts of record independently or in-combination discloses all the
limitation of the independent claims 1, 47, and 53 as recited in the amended set of claims being examined.
Therefore, the independent claims are allowable over the prior arts of record. The dependent
claims being definite, further limiting, and fully enabled by the specification are also allowed by virtue
of their dependence on the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferable accompany the issue fee. Such submissions should be labeled “Comments on Statement of Reasons for Allowance”
In most cases, the examiner's actions and the applicant's replies make evident the reasons for allowance, satisfying the "record as a whole" proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner's actions clearly point out the reasons for rejection and the applicant's reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary. Conversely, where the record is not explicit as to reasons, but allowance is in order, then a logical extension of 37 CFR 1.111 and 1.133 would dictate that the examiner should make reasons of record and such reasons should be specific.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFAQ ALI whose telephone number is (571)272-1571. The examiner can normally be reached Mon - Fri 7:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571)272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AFAQ ALI/Examiner, Art Unit 2434                                                                                                                                                                                                        /KAMBIZ ZAND/Supervisory Patent Examiner, Art Unit 2434